Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rankin (20170252631).
Referring to claim 1, Rankin shows a calibration bracket, comprising: a base (see figure 1 Ref 20 and 16);
a stand assembly fixedly connected to the base in a horizontal plane parallel to ground (see figure 1 Ref 24 and 30 that supports 32B and 32A); and
a beam assembly supported by the stand assembly (see figure 1 Ref 32A and 32B support the beam assembly 34), the beam assembly comprising a beam, the beam being configured to mount a calibration element and comprising a left beam portion (see figure 1 Ref 34B), a right beam portion (see figure 1 Ref 34A) and a connecting portion (see figure 4 Ref 36), the connecting portion being supported by the stand assembly (see figure 4 Ref 36 note the stand assembly connected at the lower portion of the 
wherein the left beam and the right beam independently and higedly move relative to the connecting portion in a plane perpendicular to the horizontal plane (see the difference with in figures 2 and 5 with 34A and 34B).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leikert (20180188022) in view of Rankin (20170252631).

Referring to claim 1, Leikert shows a calibration bracket abstract and figure 1), comprising:
a base (see figure 2A);

a beam assembly supported by the stand assembly (see figure 6A), the beam assembly comprising a beam (see figure 6A Ref 148), the beam being configured to mount a calibration element and comprising a left beam portion (see figure 6A note the left part of the beam including target mounts 160), a right beam portion (see figure 6A note the right part of the beam including target mounts Ref 160) and a connecting portion (see figure 6A note Ref 146 the clamp member with a channel Ref 155, 162, and 150 also see the connection shown in figure 6B), the connecting portion being supported by the stand assembly, one end of the connecting portion being pivotally connected to the left beam portion, and the other end of the connecting portion being pivotally connected to the right beam portion (see figure 6A note the connection to the carriage assembly Ref 108 note the right beam portion and the left beam portion are pivotally mounted through the connecting pin Ref 150 also see paragraph 55-56).  However Leikert fails to show the left beam portion being hingedly connected to one end of the connecting portion, and the right beam portion being hingedly connected to the other end of the connecting portion
wherein the left beam and the right beam independently and hingedly move relative to the connecting portion in a plane perpendicular to the horizontal plane. 
Rankin shows a similar device including
a stand assembly fixedly connected to the base in a horizontal plane parallel to ground (see figure 1 Ref 24 and 30 that supports 32B and 32A); and

wherein the left beam and the right beam independently and higedly move relative to the connecting portion in a plane perpendicular to the horizontal plane (see the difference with in figures 2 and 5 with 34A and 34B).  It would have been obvious to include the hinge connection with the right beam and left beam that move relative to the connecting portion in a plane perpendicular to the horizontal plane to allow for the device to collapse and stored in a compact footprint as taught by Rankin. 
Referring to claim 2, Leikert shows he stand assembly comprises a fixed vertical rod (see figure 4 Ref 104) and a movable vertical rod (see figure 4 Ref 136);
one end of the fixed vertical rod being mounted to the base (see figure 3 Ref 104 connected to the base at Ref 130);

the connecting portion being supported by the movable vertical rod (see figure 6A note the connection portion Ref 146 is on the carriage Ref 108 supported by the movable vertical rod Ref 136 (note shown in figure 6A but shown in figure 4)).
Referring to claim 3, Leikert shows an embodiment including one of the fixed vertical rod and the movable vertical rod comprises a guide rail, and the other is movable only in the length direction of the fixed vertical rod under guidance of the guide rail (see figure 10 Ref 216).
Referring to claim 4, Leikert shows the stand assembly comprises a driving mechanism, the driving mechanism being mounted to the fixed vertical rod (see paragraph 47 note the rack-and-pinion);
wherein the driving mechanism is configured to drive the movable vertical rod to move in the length direction of the fixed vertical rod relative to the fixed vertical rod (see paragraph 47 note the rack-and-pinion is for moving the carriage along the rail).
Referring to claim 25, Leikert shows comprising an adjustment mechanism configured to adjust a horizontal angle of the beam assembly (see figure 6B Ref 153 and 155).
Referring to claim 27, Leikert shows the beam assembly and the stand assembly are detachably connected (see figure 2A and 3).



Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leikert (20180188022) in view of Rankin (20170252631) and Chaulk (20080070759).
Referring to claim 5. Leikert discloses the use of a rack-and-pinion however fails to specifically teach the use of a worm gear assembly. 
Chaulk shows a device that solves the common problem of translating a load bearing carriage allowing for locking against the force of gravity.  Chaulk includes comprises a rack (see figure 9 Ref 14), a worm (see figure 9 Ref 46), a worm gear (see and a transmission gear (see figure 9 note the gearing between the motor Ref 50 and the worm gear Ref 46), the rack being disposed along the length direction of the movable vertical rod (see figure 9 Ref 24);
wherein the worm gear is driven to rotate when the worm rotates (see paragraph 47); wherein the transmission gear is driven to rotate when the worm gear rotates (see paragraph 48); wherein the movable vertical rod is driven to move along the vertical direction of the rack when the transmission gear rotates (see figure 9 and paragraph 47-48).  It would have been obvious to include the worm gear assembly to drive the movement of the movable vertical rod of Leikert because this allows for vertical movement of a load without the need to supply power to a motor to prevent the load from falling back down, this is a property of worm gears that allows for the worm gear to be driven however does not allow the worm gear to drive the worm.  
-Referring to the argument that the combiaiton of Leikert and Chaulk not showing the claimed rack, worm, worm gear, and transmission gear as claimed and including impermissible hindsight to combine:  The cited figure 9 clearly shows a rack 
Leikert already teaches a fixed vertical rod (see figure 4 Ref 104) and a movable vertical rod (see figure 4 Ref 136) and teaches the use of a rack and pinion to move (see paragraph 47).  The modification was merely to teach a commonly substituted drive mechanism (a worm and worm gear assembly for a rack and pinion).  
Claim 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leikert (20180188022) in view of Rankin (20170252631) and Schommer (20130325252).
Referring to claim 10, Leikert shows a assembly comprises at least one magnetic connector, the magnetic connector being configured to support one or more calibration elements (see paragraph 87).  However Leikert fails to specifically show a support rod that is configured to support one or more calibration targets.  
Schommer shows a similar device that includes a support rod that is configured to support a calibration target (see figure 3 Ref 16 note the support rod placed below the target).  It would have been obvious to include the support rod as shown by Schommer because this allows for rotation of the calibration targets Ref 16 and 18.  
Referring to claim 11, the combination of Leikert and Schommer shows an end of the supporting rod away from the beam assembly comprises a positioning mechanism, the positioning mechanism being configured to support the one or more calibration . 
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leikert (20180188022) in view of Rankin (20170252631) and Abari (20190204427).
Referring to claim 18, Leikert fails to show but Abari shows comprising hanger mounted on the beam assembly, wherein the hanger is configured to hang a calibration element (see figure 1 Ref 102).  It would have been obvious to include a hanging target because this a well known modification of the target holder as shown by Abari including both hanging and supported targets in figure 1. 
Referring to claim 19, the combination of Leikert and Abari renders obvious the calibration bracket comprises at least two of the hangers (see figure 102).  It would have been obvious to include at least two hangers as shown by Abari because this allows for better control of the targets rotation.  
Claims 22-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leikert (20180188022) in view of Rankin (20170252631) and Cejka (20200074675).
Referring to claims 22 and 26, Leikert fails to show but Cjeka shows comprising a multi-line laser mounted on the beam assembly (see figure 4 Ref 500a and 500b).  It would have been obvious to include the laser modules as shown by Cjeka because this 
Referring to claim 23, Cjeka shows the multi-line laser is a two-line laser or a five-line laser (see figure 6 Ref 504, 506).  It would have been obvious to include between 2 and 5 line line lasers because this allows for alignment in more than one axis as taught by Cjeka (see paragraph 39). 
Referring to claim 24, the combination of Cjeka and Leikert shows multi-line laser is detachably mounted on the connection portion (see figure 21 and 22 of Leikert also see paragraph 79-81).

 

Claim 7 is/are rejected under 35 U.S.C. 103 as being obvious over Leikert (20180188022) in view of Rankin (20170252631) and Tang (10921426).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either 

Referring to claim 7, Tang shows the driving mechanism comprises a screw rod, a driving gear and a helical gear (see figure 3 ref 122 Ref 124 also see paragraph 96);
the helical gear meshing with the driving gear, so as to drive the driving gear to rotate, the helical gear being rotatable about a first rotation axis (see paragraph 94-97);
the driving gear being sleeved on the screw rod, the driving gear being in screw-thread fit with the screw rod, the driving gear being rotatable about a second rotation axis to drive the screw rod to move in the second rotation axis, the first rotation axis and the second rotation axis being mutually perpendicular to and intersecting each other (see paragraph 94-97).  It would have been obvious to include the specific driving mechanism disclosed because this is well known when moving a carriage assembly vertically to allow for a gear reduction allowing a user to easily move a considerable weight by hand while allowing gravity to not cause the gearing to be back driven.  

Allowable Subject Matter
Claim 6, 8, 9, 12-17, 20, 21, 28-30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.